Citation Nr: 0002409	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for additional disability resulting from right ulnar nerve 
surgery in June 1988.  

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for additional disability resulting from right eye surgery in 
the 1970's.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from April 1955 to 
October 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of record which shows that 
there is any additional disability or aggravation of 
disability resulting from or caused by VA medical or surgical 
treatment, hospitalization, or examination related to right 
ulnar nerve transposition in June 1988.  

2.  The appellant has scarring on the right cornea that is a 
necessary consequence of surgical treatment he received at a 
VA medical facility in the 1970's for removal of a pterygium 
from the right eye.  

3.  There is no competent evidence of record which shows that 
there is any additional disability or aggravation of 
disability resulting from or caused by VA medical or surgical 
treatment, hospitalization, or examination related to 
excision of a pterygium from the right eye in the 1970's.  

4.  There is no competent evidence of record which shows that 
there is any disability which is the result of VA hospital 
care, medical or surgical treatment, or examination furnished 
the appellant under any law administered by VA, either by a 
VA employee or in a VA facility as defined in 38 U.S.C. § 
1701(3)(A), and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  

CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for additional disability 
resulting from right ulnar nerve surgery in June 1988 is not 
well grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (1999).  

2.  The appellant's claim of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for additional disability 
resulting from right eye surgery in the 1970's is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed right ulnar neuropathy 
as a result of surgery on the right ulnar nerve at a VA 
facility in June 1988 and that he has right eye disability, 
in the form of scarring on the cornea, that is related to 
surgery he underwent on the right eye at a VA facility in the 
1970's for excision of a pterygium.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

The elements of a "well grounded" claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are whether there is 
additional disability which resulted from training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The statute in effect at the time of the appellant's claims 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  38 
U.S.C.A. § 1151.  

The Board notes that the criteria for entitlement to 
compensation pursuant to § 1151 were amended during the 
pendency of the appellant's appeal.  Effective October 1, 
1997, the statute provides that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability were service-connected.  A 
disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and: (1) 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility as defined in 38 U.S.C. § 1701(3)(A), and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability was proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board must evaluate which version of 
§ 1151 would be more favorable to the appellant.  

The Board finds that to evaluate the appellant's claims 
pursuant to both the old criteria and the new criteria is not 
prejudicial to him.  Both sets of criteria require that he 
show additional disability as a prerequisite to establishing 
entitlement to compensation pursuant to § 1151, and that 
there be some etiological connection between the additional 
disability and VA treatment.  As the evidence does not show 
that the appellant has any additional disability which 
resulted from or was caused by his VA treatment, or from any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, the Board finds that he does not meet the 
more liberal criteria of § 1151, in effect prior to October 
1, 1997, nor does he meet the more stringent criteria of § 
1151 in effect subsequent to October 1, 1997.  As the 
superseded version of § 1151 is more beneficial to the 
appellant, any analysis under the amended § 1151, in effect 
subsequent to October 1, 1997, is unnecessary.  Therefore, 
the Board finds that the failure to inform the appellant of 
the provisions of the amended statute is not prejudicial to 
him.  

In this case, the determinative issues presented by the 
claims are whether the appellant has additional disability 
involving the right ulnar nerve and right eye as a result of 
treatment by VA.  The Board concludes that medical evidence 
is needed to lend plausible support for the issues presented 
by this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

A review of the medical evidence fails to reveal any 
competent evidence that shows that the appellant has any 
additional disability or aggravation of disability as a 
result of VA hospital care, medical or surgical treatment, 
examination, or rehabilitation services.  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).  

In determining that additional disability exists, the 
following considerations will govern: the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately-... 
(ii) as applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C. 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith;  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered. 
38 C.F.R. § 3.358(c)(1-4).  

The evidence shows that the appellant underwent uncomplicated 
right ulnar nerve transposition during hospitalization at a 
VA facility from June 13-29, 1988.  The hospitalization 
report noted a history of right ulnar nerve neuropathy that 
has worsened over the past six months.  Postoperatively, he 
had normal ulnar nerve function and he indicated subjective 
improvement of his ulnar sensory distribution numbness.  
Preliminary report of an EMG evaluation following the surgery 
did not reveal any evidence suggestive of an entrapment 
neuropathy.  A follow-up outpatient record, dated in August 
1988, noted that while the appellant reported he still 
experienced decreased sensation in the right upper extremity, 
he stated that it was improving.  

With regard to the appellant's right eye, the evidence 
indicates that he had a pterygium removed from the right eye 
in the 1970's.  Although reports of VA eye examinations in 
March 1991 and April 1997 note a history of excision of a 
pterygium form the right eye in 1975, a March 1979 VA 
outpatient record indicates treatment for a pterygium over 
the right eye that had worsened over four years, with surgery 
scheduled for removal on April 26, 1979.  The appellant's 
best visual acuity in his right eye in March 1979 was 20/40.  
While the March 1991 and April 1997 VA eye examinations both 
note scarring in the right cornea, the appellant's best 
visual acuity in the right eye was 20/40 in March 1991 and 
was 20/50 in April 1997 when he was noted to have a cataract 
in the right eye.  

The medical evidence of record does not show that the right 
ulnar nerve transposition in June 1988 or the excision of a 
pterygium from the right eye in the 1970's, resulted in any 
additional disability or aggravation of disability.  The 
medical evidence shows that the right ulnar nerve surgery 
performed in June 1988 was to help alleviate right ulnar 
neuropathy.  There has been no medical evidence presented 
that shows the appellant subsequently experienced an increase 
in the right ulnar neuropathy.  Similarly, except for 
scarring of the right cornea, the medical evidence presented 
does not suggest that the appellant has additional right eye 
disability attributable to the right eye surgery in the 
1970's.  With respect to the scarring on the right cornea, 
there is no evidence that any scarring is anything other than 
the necessary consequence of the appellant's surgery 
involving excision of a pterygium from the right eye. 38 
C.F.R. § 3.358 (c)(3).  

Even if the Board were to assume that there were additional 
disabilities involving the right ulnar nerve and the right 
eye, the appellant has not presented any competent medical 
evidence establishing a relationship between his VA treatment 
and any additional disability.  See Jimison v. West, No. 98-
551 (U. S. Vet. App. October 1, 1999).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his allegations of additional disability 
resulting from right ulnar nerve surgery in June 1988 and 
right eye surgery in the 1970's, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
additional disability that resulted from the 1988 right ulnar 
nerve transposition or the excision of a pterygium from the 
right eye in the 1970's.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing additional disability related to VA treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for entitlement to benefits under 
the provisions of 38 U.S.C. § 1151 for additional disability 
resulting from right ulnar nerve surgery in June 1988 and 
right eye surgery in the 1970's are plausible or otherwise 
well grounded.  Therefore, they must be denied.  

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination. 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination). However, where a claim is not 
well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 9 Vet. App. 
341 (1996).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
February 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make these claims well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (where a Board decision disallows a claim on 
the merits and the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm the Board's 
decision on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal of the 
appellant's claims because they are not well grounded is not 
prejudicial to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Having found the claim not well grounded, entitlement to 
benefits under the provisions of 38 U.S.C. § 1151 for 
additional disability resulting from right ulnar nerve 
surgery in June 1988 is denied.  

Having found the claim not well grounded, entitlement to 
benefits under the provisions of 38 U.S.C. § 1151 for 
additional disability resulting from right eye surgery in the 
1970's is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

